 In the Matter Of REMINGTON-RAND, INC., SANGAMON ORDNANCE PLANTandLOCAL 193, INTERNAT1ONAL BROTHERHOOD OF ELECTRICAL WORK-ERS,-A. F. OF L.In the Matter Of REMINGTON-RAND,INC., SANGAMON ORDNANCE PLANTandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL 16,A. F. of L.Cases Nos. 13-R-274 and 13 R-2300, respectively.-Decided May 4,1944Messrs. V. E. LoganandC. S. Miller,of Illiopolis,Ill., for theCompany.Messrs: A. F.WrightandThomasWilman,of Springfield,Ill., forthe I.B. E. W.'Mr. Harold F. Oheesman,of Alton,Ill., andMr. J. Earl Welch,ofSpringfield,Ill., for the Carpenters."Mrs. Platomia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Local 193, International Brotherhoodof ElectricalWorkers, A. F. of L., herein called the I. B. E. W., andUnited Brotherhood of Carpenters and Joiners of America, Local 16,A. F. of L., herein called the Carpenters, each alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Remington-Rand, Inc., Sangamon Ordnance Plant, Illi-opolis, Illinois, herein called the Company, the National Labor Rela-tions Board consolidated the cases and provided for an appropriatehearing upowdue notice before Jack G:,Evans, Trial Examiner. Saidhearing was held at Springfield, Illinois, on March 13, 1944.TheCompany, the I. B. E. W., and the Carpenters appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues. 'During the course of the hearing, the Company movedto dismiss the petitions on the ground that the Board lacks jurisdic-56 N: L. R. B., No. 51.251 252-DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.The motion was referred to the Board. For the reasons here-inafter set forth, the motion is denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.-°Upon the entire record in the case, the Board makes the following: -FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is a Delaware corporation which, in addition to op-erating 10 or 12 plants it privately owns, operates 2 plants owned bythe United States Government.One of the latter group, the Sanga-mon Ordnance Plant, located at Illiopolis, Illinois, is involved in thisproceeding.At the Sangamon Ordnance Plant, the Company is engaged in as-sembling and loading various types of ammunition owned by theUnited States Government.The annual output of\ ammunition as-sembled and loaded by the Company is estimated to have a valueof between $300,000,000 and $400,000,000.Almost all of this annualoutput is transported to points outside the State of Illinois. Inthe course of its operation of the Sangamon Ordnance Plant, theCompany purchases approximately $1,000,000 of shipping boxes an-nually, more than 50 percent of which is transported to the Sanga-mon Ordnance Plant from points outside the State of Illinois.,Despite the Company's contention to the contrary, we find that it'is engaged in commerce within the meaning of the Act.'H. THE ORGANIZATIONSINVOLVEDLocal 193, International Brotherhood of ElectricalWorkers, af-filiated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.United Brotherhood of Carpenters and Joiners of America, Local16, affiliated with the American Federation of Labor, is a labor or-ganization admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the I. B.E.W. or the Carpenters as the exclusive bargaining representativeof employees in the unit which each alleges to be appropriate.^These shipping boxes are part of the maintenance, materials which, unlike the com-ponent parts of the ammunition shipped directly to the Company by the Government, areordered by the Company. The orders for such maintenance materials are, however, subjectto Government acceptance.2 SeeN. L. R. B. V. Fatinblett,306 U. S. 601;Matter of UnitedStatesCartridge Coin-pany,42 N. L. R. B. 191, 193.1 REMINGTON-RAND, INC. '253A statement of a Board agent, introduced into evidence at thehearing, indicates that the I. B. E. W. and the Carpenters eachRepresents a substantial number of employees in the units hereinafterfound appropriate.3We find that questionsaffectingcommerce havearisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) andSection2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITSA. Case No. 13-R-2274The I. B. E. W. seeks a unit composed of all electricians, electricians'helpers and apprentices employed on inside and outside maintenancework, including electricians employed on refrigeration and the sub-foremen of all such electricians, but excluding all other employees.The electricians, electricians' helpers and the apprentices engagedin inside and outside maintenance work are employed in the Elec-trical Section of the Plant Maintenance Division 4The electriciansemployed on refrigeration work are part of the Stationary UtilitySection of the Plant Maintenance Division.They are all highlyskilled employees who comprise a well defined and well establishedcraft.-The Company agrees that these employees constitute an appropriatebargaining unit; although it would exclude subfor`emen because itdeems them to be supervisors.The record indicates that subforemenperform the customary duties of the job classifications to which theyare assigned, and in addition, oversee the work of employees in thesection, relay the orders of the general foremen with respect to thework, and direct the performance of the work. They have no author-ity to hire, discharge, promote, discipline, effect changes in the statusof employees, or effectively recommend such action.While they, re-ceive 10 cents an hour more than do the electricians, their interests,skills, and working conditions are similar to those, of electricians.I3The Field Examiner repotted that the I B. E. W. submitted 55 authorization cards all,of which bore apparently genuine original signatures,that the names of all persons appear-ing on the cards were listed on the'Company's pay roll of January 29,- 1944;that the saidpay roll contained the names of 55 employees in the unit requested by the I.B E. W ; andthat the cards were all dated in January and February 1944.-The Field Examiner also reported that the Carpenters submitted 54 authorization cards,all of which bore apparently genuine original signatures;that the names of all personsappearing on the cards were contained in the aforesaid pay roll; that the said pay rollcontained the names of 114 employees in the unit requested by the Carpenters, and thatthe cards were all dated in January and February 1944.4The Sangamon Ordnance Plant is divided into a number of major divisions,namely,Personnel, Accounting, Production, Production Engineering, Quality Control, Plant,Pro-tection, and Plant Maintenance.Each division is, in turn,divided into departments, sec-tions, and subsections.The Plant Maintenance Division's, several sections or departmentsconform substantially to the usual craft lines. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall, accordingly, include them in the unit, hereinafter foundappropriate.We-find that all electricians, electricians' helpers and apprentices em-ployed on inside and outside maintenance work, including electriciansemployed on refrigeration, and the subforemen of electricians, engaged.tenance Division of the Company's Sangamon Ordnance Plant,' butexcluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all other employees,constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.B., Case No. 13-R-300The Carpenters seeks a unit composed of all carpenters, carpenterhelpers, millwrights, millwright helpers (if any), millwright- welders.("ifany), dunnage workers who operate woodworking machinery oruse other carpenters' tools, including subforemen of all theseemployees, but excluding all other employees.The carpenters and carpenter helpers, approximately 46 in num-ber, are employed in theWoodworker Section of the Plant Mainte-nance Division.6They all,perform work requiring a high degree ofskill and all are members of a well established craft.About 10 'or 12of the carpenters work,in the woodworker slop and operate powersaws,'joiners, planers, and other similar machines.They do generalmaintenance work such as saw filing and tool sharpening. The other35 employees, 29 of whom are carpenters and 6 of whom are carpenterhelpers, work outside the shop and perform various maintenance tasksthroughout the plant, erect forms for construction, and do other Simi-'lar, jobs.Occasionally the carpenters in the woodworker shop areassigned to carpenter ivbrk outside the shop. Carpenters receive $1.30per hour, and carpenter helpers, 90 cents per hour.The Company agrees that carpenters and carpenter helpers consti-tute an appropriate unit. It contends, however, that the skills,interest, and working conditions of millwrights are dissimilar to thoseof- the carpenters and that it "would seem more proper' to includemillwrights in a bargaining unit with other employees located in thesame department as 'millwrights. It further contends that. the dun-nage men perform work which requires no particular skill, that they5Theie did not, appear to be any employees employed as "millwrighthelpers" or "mill-classifications, the Union desired that they be included in the unit with the-words "ifany-" added to the description.6There are eight painters and two truckdrivers alsoemployed in the section.None ofthe parties desires theirinclusion in the unit. REMINGTON-RAND, INC.255work in a separate division of the plant than do carpenters and mill-wrights, that there is no evidence that any of the dunnage men soughtto be represented by the Carpenters, and that they should conse-quently be excluded from the unit. In,addition, it asserts that thesubforemen of all employees here involved are supervisory employeesand should, in any event, be excluded.-The millwrights, approximately 41 in number, are employed in,theGeneral Maintenance Section 7 of the Plant Maintenance Division.Like the carpenters who work outside the woodworker shop, the mill-wrights do not work permanently in one location, but work through-out the plant.They are. engaged generally in moving, setting, incstalling, and repairingall classesof machinery including the machin-ery in the woodworker shop. In the performance of their tasks, theyassemble and -erect rigs, both metal and wood with which heavymachinery is moved, and make cribs and blocks for such lifting;they use hand tools such as hammers, wrenches, crowbars, bevels,hacksaws, and chisels, many of which are the same type as thosetools used by carpenters.They receive $1.25 per hour.Althoughmillwrights are assigned to work in the same section as machinists,plumbers, steamfitters, sheet-metal workers, and welders, the recordestablishes' that there is no interchange of functions between thevarious types of employees in this section, that the skill of mill-wrights is separate and distinct from that of the other employeesin the same section, and that, unlike the millwrights,, the other em-ployees in the General Maintenance Section generally work in apermanent location."The record, moreover, establishes that the mill-wrights seek to be represented by the carpenters,9 and that the Car-penters has jurisdiction over millwrights in the geographical area inwhich the Sangamon plant is located. There is no showing that anylabor organization other than the Carpenters seeks to represent themillwrights.Under the circumstances, we are of the opinion that themillwrights should be included in the unit.There are six subforemen of carpenters and five subforemen of mill-wrights.One of the subforemen of the millwrights has duties whichdiffer substantially from those of the other subforemen here in ques-tion; and, for the sake of clarity we shall refer, to him herein as the"principal subforeman of millwrights."The subforemen of carpen-ters and millwrights hay; e duties in all respects similar to those of the7This section is broken down into many subsections of millwrights,maintenance ma-chunsts, plumbers, steanifitters, sheet-metal workers, and weldersFor example, machinists Nzork in a machine shop and welders in a welding shop,althoughvery infrequently a welder may be assigned to work along with a crew of mill-wrights9Of the cards submitted by the Carpenters 'to the Board's Field Examiner, 31 were formillwrights and 3 for millwright subforemenThere are approximately 36 nullwrightsand 5 subforemen of millwrights(including the."principal subfoceman of millwrights")11 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubforemen of electricians.While they_receive 10 cents per,hour morethan do the employees whose work they oversee, the record establishesthat their interests, skills, and working conditions are similar to thoseof the employees under them and that they have no authority to hire,promote, discharge, discipline, effect changes in the status of employees,of effectively recommend such action.Accordingly, we shall includethe subforemen ofecarpenters and millwrights in the unit.We agree with the Company's contention that the "principal sub-foreman of millwrights" is a supervisory employee within the meaningof our customary definition. . He does no manual work himself butoversees the work of the other four subforemen of millwrights, and hasauthority effectively to recommend the hiring or firing of millwrights.Accordingly, we shall exclude him from the unit.We also agree with'the Company that the dunnage men here involveddo not belong in a unit of carpenters and millwrights.While thelatter perform work requiring a-distinct skill and their interests andworking conditions are, to a large extent, similar, the same cannot besaid of the dunnage men whom the Carpenters would include in theunit.Dunnage men work in a department of the Production Division,and, unlike the carpenters and millwrights,-perform no maintenancework.They are engaged generally in preparing and installing` infreight cars dunnage required to brace finished ammunition and pre-vent it from being damaged in transit' by jostling.The work theyperform requires no prior training or particular skill.Moreover, thedunnage men whom the Carpenters would include ,in the unit compriseonly a part of all the workers engaged in dunnage work. In addition,there is no showing that any of the dunnage men seek to be representedby the Carpenters.10 'From the foregoing facts we conclude that dun-nage men should be excluded from the unit hereinafter foundappropriate.We find that all carpenters, carpenter helpers, millwrights, mill-wright helpers (if any), millwright welders (if any), and subforemenof such employees, engaged in the Woodworker Section and GeneralMaintenance Section of the Plant Maintenance Division of the Com-pany's Sangamon Ordnance Plant, excluding dunnage men, the "prin-cipal subforeman of millwrights," and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, and all other employees, constitute an appropriate unitfor the purposes of collective bargaining within the meaning of Sec-Ition 9 (b) of the Act.10Of the cards submitted by the Carpenters to the Board's Field Examiner, none wassigned by dunnage nien 0IREMINGTON-RAND, INC.V.THE DETERMINATION OF REPRESENTATIVES257The I. B. E. W. requests that the pay roll to be used in determiningeligibility to vote be dated March 1 or 15, and the Carpenters desiresa pay roll dated March 1. Since neither party submitted any persua-sive evidence which would warrant departure from our customary rule,we shall adhere to our usual eligibility date.We.shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who -were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby_DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Remington-Rand,by secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and' subject to Article III, Sections 10 and 11, of said Rules.and Regulations, among the employees in the following units whowere employed during the pay-roll period immediately precedingthe 'date of this Direction, including employees who did not, workduring the said pay-roll period, because they were ill or on vacation.or temporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at, the polls,.but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or 'reinstated prior to the dateof the elections :1.All electricians, electricians' helpers and apprentices employedon inside and outside maintenance work, including electricians' employed on refrigeration, and the subforemen of electricians, engaged-in the Electrical and Stationary Utility Sections. of the Plant Main-tenance Division of the Company's Sangamon Ordnance Plant, butexcluding all supervisory employees with authority to hire, promote,.discharge, discipline, 'or otherwise effect changes in the status of5187T84-45-vo1 56-18 L258DECISIONS OF NATIONAL LABOR RELATIONS BOARD'employees, or effectively 'recommend such action, and all other em-ployees, to determine whether or not they desire to be represented byLocal 193, International Brotherhood of Electrical Workers, affiliatedwith the A. F.' of L., for, the purposes of collective bargaining.'2.All carpenters, carpenter helpers,millwrights,millwrighthelpers (if any), millwright welders (if any), and-subforemen ofsuch employees, engaged, in the Woodworker Section and GeneralMaintenance Section of the Plant Maintenance Division of the Com-pany's Sangamon Ordnance Plarit, excluding dunnage men, the"principal subforemen of milhvrights," and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, and all other employees, to determine whether'or not they desire to be represented by United Brotherhood of Car-penters and Joiners of America, Local16, affiliated with the A. F. of L.,for the purposes of collective bargaining.'0